     Case 5:20-cv-00570-FMO-SP Document 25 Filed 11/13/20 Page 1 of 3 Page ID #:216



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10    RAUL URIARTE-LIMON,                          )   Case No. ED CV 20-0570 FMO (SPx)
                                                   )
11                         Plaintiff,              )
                                                   )
12                  v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                   )   PREJUDICE
13    NICOLAS G. CANO, et al.,                     )
                                                   )
14                                                 )
                                                   )
15                         Defendants.             )
                                                   )
16

17           On October 26, 2020, the court issued an order denying plaintiff’s motion for default
18    judgment without prejudice, (see Dkt. 24, Court’s Order of October 26, 2020), which ordered
19    plaintiff to file a renewed motion for default judgment no later than November 9, 2020. (See id.
20    at 4). The court admonished plaintiff that “failure to file a renewed motion for default judgment by
21    [November 9, 2020] shall result in . . . the action against defendants being dismissed for failure
22    to prosecute and/or to comply with a court order.” (Id. at 4) (citing Fed. R. Civ. P. 41(b); Link v.
23    Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)). As of the date of this
24    order, plaintiff has not filed a renewed motion for default judgment. (See, generally, Dkt.).
25           A district court may dismiss an action for failure to prosecute or to comply with court orders.
26    Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
27    to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
28    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
     Case 5:20-cv-00570-FMO-SP Document 25 Filed 11/13/20 Page 2 of 3 Page ID #:217



1     action for failure to comply with any court order). Dismissal, however, is a severe penalty and
2     should be imposed only after consideration of the relevant factors in favor of and against this
3     extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
4     These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
5     need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
6     of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
7     Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
8     Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
9     a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
10    comply.”). “Although it is preferred, it is not required that the district court make explicit findings
11    in order to show that it has considered these factors and [the Ninth Circuit] may review the record
12    independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
13    1261.
14            Having considered the Pagtalunan factors, the court is persuaded that this action should
15    be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
16    file the renewed motion to default judgment hinders the court’s ability to move this case toward
17    disposition and indicates that plaintiff does not intend to litigate this action. In other words,
18    plaintiff’s “noncompliance has caused [this] action to come to a complete halt, thereby allowing
19    [her] to control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d
20    983, 990 (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that
21    failure to file a renewed motion for default judgment would result in a dismissal of the action for
22    lack of prosecution and failure to comply with a court order. (See Dkt. 24, Court’s Order of
23    October 26, 2020, at 4); see also Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party
24    that his failure to obey the court’s order will result in dismissal can satisfy the consideration of
25    alternatives requirement.”) (internal quotation marks omitted). Thus, having considered the
26    Pagtalunan factors, the court is persuaded that the instant action should be dismissed for failure
27    to comply with a court order and failure to prosecute.
28


                                                          2
     Case 5:20-cv-00570-FMO-SP Document 25 Filed 11/13/20 Page 3 of 3 Page ID #:218



1            Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
2     without prejudice, for failure to prosecute and comply with the orders of the court.
3     Dated this 13th day of November, 2020.
                                                                             /s/
4                                                                    Fernando M. Olguin
                                                                 United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
